In the
United States Court of Appeals
For the Seventh Circuit

No. 01-1122

UNITED STATES OF AMERICA,

Plaintiff-Appellee,

v.

MICHAEL J. MORRISON,

Defendant-Appellant.

Appeal from the United States District Court
for the Central District of Illinois.
No. 00-CR-30047--Jeanne E. Scott, Judge.

Argued May 11, 2001--Decided June 20, 2001



  Before BAUER, ROVNER, and EVANS, Circuit
Judges.

  EVANS, Circuit Judge. Michael Morrison
contends that his Fourth Amendment rights
were violated by a "Terry" stop which led
to his conviction for bank robbery.

  At about 9:30 a.m. on June 22, 2000, a
young man robbed the Union Planters Bank
at 111 South Durkin Drive in Springfield,
Illinois, by standing on a teller counter
and jumping into the teller area. The
robber was described as a black male, in
his twenties, about 5 feet 10 inches to 6
feet tall, with short hair; he was
wearing a white shirt and a red cap.

  After the robbery he ran out the front
door, where a bank customer, William
Withers, saw a young black man run south
and jump over a wooden privacy fence
surrounding a parking lot of a
neighboring apartment building. The man
continued to run south and jumped another
fence into a second parking lot serving a
second apartment building. At that point,
Withers saw the man crouch down as if he
were getting into a car. Withers could
not see the car because of the fences.
However, he saw a white-over-red Monte
Carlo leaving the scene and noted the
license plate number.

  Police immediately began an intense
investigation. Officers found and spoke
to the driver of the Monte Carlo but
ruled him out as a suspect because he was
significantly older than the robber was
described to be. Another dead end
included the videotape from security
cameras at a nearby gas station, which
showed nothing extraordinary.

  The officers also retraced the route
Withers said the man took and found a
$100 and several $10 bills in the first
parking lot. They spoke to residents of
the first apartment building. A Ms. Carey
told them that the previous day at about
9:30 she saw two black men sitting in a
black Honda. Because she was the only
African-American living in the apartment
building, she said she found the presence
of the men suspicious and wrote down
their license number, which she said was
CTONEY1. The officers observed that the
location of the car, as Ms. Carey
described it, would give the occupants a
view of the bank if casing it was what
they were up to. Also, the car was
observed on the route the robber
apparently took to escape from the bank
after the robbery. In addition, another
resident of the apartment complex, a Mr.
Poe, reported that his roommate told him
that he was suspicious about a black or
blue Honda he had seen parked in the lot
at 9:15 the day before the robbery.

  Officers also questioned residents of
the second apartment building. Two of the
residents reported seeing a large brown
or reddish car in their parking lot at
about 9:30 the day of the robbery.

  The information about the cars indicated
to the officers that the persons in the
cars might have something to do with the
robbery. In the words of Sergeant Jeffery
Bivens of the Springfield police
department,

It indicated to me that chances were it
was almost exactly 24 hours prior. It
indicated to me that those two people in
the vehicle might very well be involved
or were involved because of the exact
time frame. They were there at the same
time in the morning before, they were in
the escape route, they had a view of the
bank, they could see how it worked; more
or less what we call casing a place.

A search was begun for the suspicious
cars. Sgt. Bivens decided that the
officers should search the apartment com
plexes and streets in the surrounding
area. As a result of the search, at about
11:20, an unoccupied black Honda with
license place CTONEY (close to the
witness’ statement that it was CTONEY1)
was spotted in the parking lot of an
apartment building at 304 Dickenson
Drive, which is approximately 10 blocks
from the Union Planters Bank. Next to the
Honda was a 20-year-old, goldish brown
Buick, at which point one can only guess
that the officers thought things were
coming together nicely.

  The officers discussed what to do. While
this was going on, two black males got
into the Honda and drove off. After
letting it travel a few blocks, the
officers pulled the Honda over. Mr.
Toney, the driver, and his passenger, who
was Michael Morrison--the defendant in
the present case--were informed that the
police were investigating a theft and
that their car had been spotted in the
area of the crime the day before. The men
denied that the car had been in the area.
The officers then spoke to the men
separately outside the vehicle. Toney
said the two had just left Morrison’s
girlfriend’s apartment, which was number
8 in the Dickenson Drive apartment
building. Morrison, on the other hand,
said he had just left his friend Hugh’s
apartment--number 7. He also said he did
not know Hugh’s last name. Morrison also
said he had lived in apartment 10 in the
past.

  A few minutes later, a shoe print lifted
from the teller counter at the Union
Planters Bank was brought to the stop. It
appeared to match the shoes worn by
Toney, although later it was determined
that it was not a match, for good reason
as it was Morrison who robbed the bank.
The men were asked to accompany the
officers to the FBI office to answer
questions; they agreed.

  Meanwhile, officers secured apartments
7, 8, and 10. They spoke to Ms. Williams,
Morrison’s girlfriend and the leaseholder
of apartment 10. She said the goldish
brown Buick in the parking lot belonged
to Morrison. When the officers took a
close look at the Buick, they saw the
remnants of the bank’s dye pack in the
front seat. Williams also gave the
officers permission to search the
apartment in which she lived with
Morrison. More evidence of the robbery
was found in the closet.

  Ultimately, Morrison confessed to the
robbery and was charged with bank
robbery. He moved to suppress evidence
and statement obtained as a result of the
investigatory stop of the black Honda,
contending that the police lacked a
reasonable articulable suspicion to make
the stop. The motion was denied. The
judge said that the stop was reasonable
and that, even if it weren’t, the
evidence obtained by searching the
apartment was not tainted. Williams’
consent to search was an intervening act
dissipating any possible taint. Following
a conditional guilty plea to a charge of
robbing the bank, Morrison appeals both
bases for the district court decision.

  Morrison argues that the police lacked
reasonable suspicion to stop the Honda
because no one had seen it in the
vicinity of the bank on the day of the
robbery, and he contends that the only
basis for the stop was the race of
theoccupants. Our review of the issue is
de novo. Ornelas v. United States, 517
U.S. 690, 116 S. Ct. 1657 (1996). We find
Morrison’s argument unconvincing.

  The Fourth Amendment, which protects
"against unreasonable searches and
seizures," does not shield citizens from
heads-up police work. If an officer has
probable cause to believe that a person
committed a crime, he can arrest that
person. See, e.g., United States v.
Johnson, 910 F.2d 1506 (7th Cir. 1990).
But even without probable cause, police
officers can make "Terry stops,"
investigatory stops limited in scope and
executed through the least restrictive
means reasonable. Terry v. Ohio, 392 U.S.
1, 88 S. Ct. 1868 (1968). An
investigatory stop requires that the
officer have a reasonable suspicion
supported by articulable facts. A
reasonable suspicion is "some objective
manifestation that the person stopped is,
or is about to be, engaged in criminal
activity." United States v. Cortez, 449
U.S. 411, 417, 101 S. Ct. 690 (1981). It
must be more than a hunch. United States
v. Tipton, 3 F.3d 1119 (7th Cir. 1993).
Analysis of whether a stop was reasonable
requires consideration of the totality of
the circumstances known to the officers
at the time. United States v. Swift, 220
F.3d 502 (7th Cir. 2000).

  What we have here is the police
following a trail which led, very
quickly, to Morrison. The police knew
there was a robbery, so this is not a
case where police are surmising that a
crime may be occurring. Here, also, a
witness saw a black man running from the
bank heading toward a parking lot for a
neighboring apartment building. They had
a general description of the robber. They
traced the route and found currency,
lending credence to the witness’ account.
They then interviewed persons in the
apartment buildings and were given two
descriptions of a dark-colored Honda in
the lot of one of the buildings and two
descriptions of a large, old, reddish
brown car in the other. Both cars stood
out to the residents as not belonging
where they were parked. Furthermore, a
woman in the first building noted that
there were two black men in the Honda
almost exactly 24 hours before the
robbery (the timing is significant
ifcasing the bank was what the men were
up to); she was a black woman who found
the presence of the men suspicious
because she knew she was the only black
person living in the building. She wrote
down the number on the license plate,
further proof that she certainly
suspected that something nefarious was a
possibility. When the police conducted a
search in a fairly large area surrounding
the bank, in what surely had to seem like
more than a mere coincidence, they found
the two suspicious cars parked side by
side. As an aside, we note that this is
not the first getaway car to lead police
to the culprits. See, e.g., Swift; United
States v. Arrington, 159 F.3d 1069 (7th
Cir. 1998). While the police were
contemplating what to do, two black men
got into the Honda and drove off.

  We have no trouble concluding that the
officers’ suspicions were reasonable and
supported a Terry stop of the Honda. Once
the men denied that the Honda had been in
the apartment building parking lot the
day before and then told different
stories regarding where they were coming
from, the officers’ suspicions were
increased and the investigation
intensified.
  Morrison’s argument that the only reason
for the stop was that he and Toney were
black is not convincing. The robber, and
the two men in the Honda the day before
the robbery, were described as black men.
As we have said, the Honda itself bore
essentially the license plate number that
Ms. Carey had noted. When the police saw
two black men drive off in the very Honda
that had been identified the day before,
they had a reasonable suspicion upon
which they could act. When police are
searching for a bank robber described as
a black male, it is reasonable for them
to be looking for a black man. If there
had been no description from any witness
about the race of the people observed and
the police had gone about willy-nilly
stopping black men and, in a stroke of
dumb luck, stumbled upon Morrison, the
argument would have more force. But that
is not what happened here. Morrison and
his companion had the bad luck in casing
the bank to choose to park in apartment
parking lots where the residents were
apparently believers in Neighborhood
Watch. The residents recognized alien
cars as well as people who seemed to not
live in the complex. When their
suspicions were aroused, they noted their
suspicions and, when questioned, passed
them along to the police.

  Morrison’s motion to suppress was
properly denied and the judgment of the
district court is AFFIRMED.